Hutcheson, J.
There is no provision of law for reviewing by writ of error an interlocutory order merely dissolving, revoking, or setting aside a temporary restraining order. Barrett v. American Securities Co., 173 Ga. 57 (159 S. E. 866); Hollinshead v. Lincolnton, 84 Ga. 590 (10 S. E. 1094). But where the time of hearing is fixed and a hearing duly had, and the order of court not only dissolves the temporary restraining order but denies the injunction prayed for, it does not come within this ruling, and the writ of error is not subject to dismissal. Swinson v. Dublin, 178 Ga. 323 (173 S. E. 93).
The Federal statute under which a loan was being made to the plaintiff by a Governmental agency contained no provision which would require or compel a creditor to accept bonds of the *896.agency .or corporation in lieu of cash.; U. S. Acts June 17, 1916, aS amended; Federal Emergency Relief Act, March 12, 1933; Farm Credit Act, June 10, 1933.
In the case at bar, upon interlocutory hearing of the application for injunction, the evidence was conflicting upon the material issues of fact; and the discretion of the judge in denying an injunction will not be'interfered with. Sapp v. Ritch, 169 Ga. 33 (3) (149 S. E. 636); Murrell v. North London Fine Art Co., 173 Ga. 224 (160 S. E. 343).

Judgment affirmed.


All the Justices concur.